                     Case 4:20-cv-05640-YGR Document 287-1 Filed 01/25/21 Page 1 of 3


            1                                   UNITED STATES DISTRICT COURT
            2                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                           OAKLAND DIVISION
            4    EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR-TSH
                                                                   Case No. 4:11-cv-06714-YGR-TSH
            5                Plaintiff, Counter-defendant          Case No. 4:19-cv-03074-YGR-TSH
                 v.
            6                                                      [PROPOSED] ORDER RE: MOTIONS TO
                 APPLE INC.,                                       SEAL
            7                Defendant, Counter-claimant
            8    IN RE APPLE IPHONE ANTITRUST
                 LITIGATION
            9

           10    DONALD R. CAMERON, et al.,                        Hon. Thomas S. Hixson
           11                Plaintiffs
                      v.
           12
                 APPLE INC.,
           13
                                Defendant.
           14

           15
                        Plaintiffs’ January 20, 2021 and January 21, 2021 motions to seal are granted. The following
           16
                 documents will be partially or entirely sealed:
           17
                                     Document                                     Redacted Material
           18
                  Joint Discovery Letter Brief Regarding Cue and   Confidential business information discussed in
           19     Federighi Depositions                            internal documents and deposition testimony,
                                                                   including information regarding Apple’s
           20                                                      internal structure, strategic decisionmaking, and
           21                                                      allocation of responsibilities

           22     Exhibit 1 to Joint Discovery Letter Brief        Material not cited to or relied on by either party
                  Regarding Cue and Federighi Depositions
           23
                  Exhibit A to Joint Discovery Letter Brief        Sealed in its entirety
           24     Regarding Cue and Federighi Depositions
           25     Exhibit B to Joint Discovery Letter Brief        Email addresses of individual recipients and
           26     Regarding Cue and Federighi Depositions          senders

           27     Exhibit C to Joint Discovery Letter Brief        Addressees and body of email discussing
                  Regarding Cue and Federighi Depositions          business strategy and decisionmaking
           28

Gibson, Dunn &
Crutcher LLP
                    Case 4:20-cv-05640-YGR Document 287-1 Filed 01/25/21 Page 2 of 3


            1
                 Exhibit D to Joint Discovery Letter Brief       Sealed in its entirety
            2    Regarding Cue and Federighi Depositions

            3    Exhibit E to Joint Discovery Letter Brief       Addressees and body of email discussing
                 Regarding Cue and Federighi Depositions         business strategy and decisionmaking
            4
                 Exhibit F to Joint Discovery Letter Brief       Addressees and body of email discussing
            5
                 Regarding Cue and Federighi Depositions         business strategy and decisionmaking
            6
                 Exhibit G to Joint Discovery Letter Brief       Sealed in its entirety
            7    Regarding Cue and Federighi Depositions

            8    Exhibit H to Joint Discovery Letter Brief       Sealed in its entirety
                 Regarding Cue and Federighi Depositions
            9
                 Exhibit I to Joint Discovery Letter Brief       Page 45
           10
                 Regarding Cue and Federighi Depositions         Page 182, lines 1–3
           11                                                    Page 183, lines 20–24
                                                                 Page 184–88
           12                                                    Page 201
                                                                 Page 289, lines 7–11
           13                                                    Page 334
                                                                 Page 335, lines 1–12
           14

           15    Exhibit J to Joint Discovery Letter Brief       Page 13
                 Regarding Cue and Federighi Depositions         Page 14, lines 1–23
           16                                                    Page 65, lines 1–6, 14–25
                                                                 Page 112, lines 7–25
           17                                                    Page 113
                                                                 Page 114, lines 1–17, 24–25
           18
                                                                 Page 138, lines 1–8, 22–23
           19                                                    Page 139, lines 1–25
                                                                 Page 140–41
           20                                                    Page 177, lines 1–10, 21–25
                                                                 Page 178
           21                                                    Page 196–97
                                                                 Page 292, lines 3–25
           22
                                                                 Page 293, lines 1–16, 20–25
           23                                                    Page 302–03

           24    Exhibit K to Joint Discovery Letter Brief       Page 107
                 Regarding Cue and Federighi Depositions         Page 369
           25                                                    Pages 404–05
           26    Exhibit L to Joint Discovery Letter Brief       Page 24, lines 1–11
           27    Regarding Cue and Federighi Depositions         Page 26, line 5
                                                                 Pages 113–15
           28                                                    Page 379
                                                                 Page 380, lines 1–5
Gibson, Dunn &
Crutcher LLP                                                 2
                     Case 4:20-cv-05640-YGR Document 287-1 Filed 01/25/21 Page 3 of 3


            1                                                         Page 397, lines 1–3, 16–25
                                                                      Pages 398–400
            2                                                         Page 401, lines 1–24
            3                                                         Page 403, lines 6–10
                                                                      Page 404, lines 14–25
            4                                                         Pages 405–09
                                                                      Page 410, lines 1–2, 15–25
            5                                                         Page 412, lines 10–25
            6     Joint Discovery Letter Brief Regarding Cook         Confidential business information discussed in
            7     Deposition                                          internal documents and deposition testimony,
                                                                      including information regarding Apple’s
            8                                                         internal structure, strategic decisionmaking, and
                                                                      allocation of responsibilities.
            9
                  Exhibit C to Joint Discovery Letter Brief           Addressees and body of email discussing
           10     Regarding Cook Deposition                           business strategy and decisionmaking, personal
           11                                                         information about third party

           12     Exhibit D to Joint Discovery Letter Brief           Addressees and body of email discussing
                  Regarding Cook Deposition                           business strategy and decisionmaking, personal
           13                                                         information about third party
           14     Exhibit E to Joint Discovery Letter Brief           Addressees and body of email discussing
                  Regarding Cook Deposition                           business strategy and decisionmaking, personal
           15                                                         information about third party
           16
                  Exhibit F to Joint Discovery Letter Brief           Page 286, lines 1–4, 6–10, 20–21, 23–24
           17     Regarding Cook Deposition                           Page 289, lines 7–11

           18     Exhibit G to Joint Discovery Letter Brief           Page 26, line 5
                  Regarding Cook Deposition                           Page 118, lines 3–4, 10, 13–25
           19                                                         Pages 119–20
           20

           21
                 Dated: ____________, 2021
           22

           23
                                                              THOMAS S. HIXSON
           24                                                 United States Magistrate Judge
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                      3
